DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 rejected under 35 U.S.C. 112(b), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
Claim 1 recites that “a plurality of touch electrodes having a mesh shape and disposed on the encapsulation layer; and a plurality of lens layers having a convex shape and disposed inside one touch electrode of the plurality of touch electrodes while being disposed on the encapsulation layer.”
The omitted structural cooperative relationships are: the plurality of touch electrodes and the lens layers are not disposed on the encapsulation layer.  Applicant teaches that the plurality of touch electrodes and the lens layers are disposed on an insulation layer, where the insulation layer is disposed on a touch buffer layer.  Where, the touch buffer layer is disposed on the encapsulation layer.  
Applicant illustrates and describes this concept in multiple figures/embodiments.  For example, refer to figure 5 (pasted below for convenience purposes): touch 

    PNG
    media_image1.png
    623
    992
    media_image1.png
    Greyscale

Applicant describes the claimed subject matter in the Summary but the Detailed Description of the Embodiments do not validate such statements.  ¶ [0109] describes that the touch sensing layer is disposed on the encapsulation layer, which seems to be the oriented intent of the applicant, opposed to the touch electrodes and the lens layer, please refer to ¶ [0117] for description purposes. 
Dependent claims 2-21 are rejected for depending upon independent claim 1.
Specification
The disclosure is objected to because of the following informalities: the Summary of applicant’s specification is not aligned with the Detailed Description of the Embodiments (please note, this is the reason this void is considered an objection instead of a rejection), where the touch sensing layer is disposed on the encapsulation layer.  Specifically refer to ¶ [015]- ¶ [017] & ¶ [022].  The examiner is providing the applicant the right to amend instant specification in the manner applicant intends to convey the novel aspect of applicant’s touch display device.
Appropriate correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626